Citation Nr: 9917666	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a psychoneurosis 
anxiety disorder with depression, currently rated at 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945. 

This appeal arose from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

The veteran's psychoneurosis anxiety disorder with depression 
is not productive of more than occupational and social 
impairment with reduced reliability and productivity.
 

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for a psychoneurosis anxiety disorder with depression 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate the veteran's claim 
have been properly developed, and that no further assistance 
to the veteran is required on this issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under Diagnostic Code 9400, a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.132. 

In the present case, an August 1998 rating decision denied 
entitlement to a rating above 30 percent for the veteran's 
psychiatric disorder.  The veteran appealed and, in a 
February 1999 rating decision, the RO granted an increased 
rating to 50 percent.  Upon careful review of the record, 
however, the Board is of the opinion that an evaluation in 
excess of 50 percent for the veteran's psychiatric disorder 
is not warranted.  

In this regard, VA outpatient records, dated from August 1997 
to December 1998, indicate that while the veteran was 
diagnosed with major depression with symptoms of depressed 
mood, loneliness and crying spells.  His prognosis was fair 
over this entire period of time.  Moreover, at all times the 
veteran was oriented, his speech was clear, he was in touch 
with reality, and he had good personal hygiene.  This thought 
content was consistently clear without delusions or 
hallucinations.  

At an April 1998 VA compensation examination the examiner 
again noted that the veteran's appearance was clean and that 
his hygiene was good.  His speech was spontaneous and within 
normal limits for flow, rate and tone.  His attitude toward 
the examination was cooperative, and his mood was only mildly 
dysphoric while his affect was shallow and labile.  He broke 
into frequent crying spells which were precipitated almost 
without exception by discussions about his wife.  His affect 
was appropriate to mental content.  There was no report of 
perceptual disturbances and no psychotic process was reported 
or in evidence.  Although his stream of thought bordered on 
circumstantial at times, it was coherent.  The veteran's 
thought content was relevant, coherent, and non-bizarre.  He 
could not abstract.  The examiner's estimation of the 
veteran's intellectual functioning was in the average range.  
Although he had distinct difficulties with orientation to 
time, he was adequately oriented to place and person.  His 
attention was easily gained, but easily lost.  His 
concentration was very difficult to maintain and the results 
on concentration tasks suggested significant inefficiency of 
concentration functions.  

The veteran complained of deficits with recent and remote 
memory; his immediate recall was one of three common objects 
and he was very unsure of that one object.   His impulse 
control was good, his judgment was fair, his insight was 
poor, but his reliability was adequate.  He appeared to be 
able to sustain himself in the community, and thus was found 
competent for VA purposes.  The examiner's assessment was 
that the veteran, although on medication, still showed 
indications of anxiety symptoms.  The examiner stated that 
the veteran's anxiety disorder had become mildly exacerbated 
due to the occurrence of major depressive symptoms, which, 
from his presentation, appeared to be strongly connected to 
isolation, bereavement and general social and interpersonal 
impoverishment.  The veteran had indicated that his 
depression bothered him considerably less than when he was 
with people, and he attributed most of his isolating 
behaviors when he was younger to his embarrassment about his 
skin disorder and the general conclusion that life was easier 
when he was alone.  The examiner concluded that the veteran 
appeared to be functioning reasonably well for a man of his 
age who was living alone, although he continued to have 
troubling symptoms which were not totally incapacitating.  
The veteran continued to maintain social relationships with 
familiar friends, but did not seem inclined or able to make 
new ones.  The diagnoses were anxiety disorder not otherwise 
specified, recurrent major depressive disorder, bereavement, 
and dementia not otherwise specified.  His global assessment 
of functioning (GAF) score was 58, representing moderate 
symptoms (e.g. flattened affect and circumstantial speech, 
occasional pain attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers). 

Finally, the Board notes that the veteran, at his October 
1998 RO hearing, testified that, although he had problems 
with concentration and forgot where he was at times, he also 
was able to volunteer at a VA hospital three time a week, for 
a total of 12 hours.  Additionally, he stated that he had 
friends to talk to at the VA hospital.  

In view of the foregoing it is evident that the appellant's 
affect is not flattened, his speech is of normal quality, he 
is able to maintain social relationships with friends, and he 
does not suffer from panic attacks which occur more than once 
a week.  Hence, the evidence demonstrates that the veteran's 
anxiety disorder with depression is not more than 50 percent 
disabling.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's psychoneurosis anxiety disorder 
with depression. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 50 percent for psychoneurosis 
anxiety disorder with depression is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

